Citation Nr: 1033576	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
2000 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The competent medical evidence of record does not indicate the 
Veteran has been diagnosed with a chronic low back disability.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  A July 2008 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran provided partial service records, including his DD-
214 and service treatment record from July 2003.  The RO notified 
the Veteran in November 2006 and February 2007 that his service 
treatment records could not be obtained.  The RO further supplied 
the Veteran with a Standard Form 180 to fill out.  The Veteran 
also stated that there would be little or nothing pertaining to 
his claim in his service treatment records because he did not 
report his low back disability.  See Notice of Disagreement, 
April 2007).  The Veteran's DD-214 and July 2003 service 
treatment record are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  As discussed below, the 
Board had determined that the Veteran is not currently diagnosed 
with a low back disability.  As such, the Board finds the Veteran 
has suffered no prejudice by the VA not obtaining further 
records.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a medical examination in December 2006 
to obtain an opinion as to whether his low back disability could 
be directly attributed to service.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.
Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains he suffers from a low back disability which 
began in-service.  In the July 2003 VA treatment record the 
Veteran alleges he suffers from low back pain which, in this 
instance, began after shoveling gravel, but generally occurs 
after doing sit-ups.  The Veteran further alleges the pain gets 
better and then comes back, and is especially aggravated by doing 
sit-ups.  For this reason, the Veteran believes his claim for 
service connection should be granted.  Initially, the Board 
observes the Veteran was treated for lower back pain in July 
2003.  However, records reflect that no follow up treatment was 
received and no chronic disorder was diagnosed.

The Board notes that the Veteran has produced no competent 
evidence that he is currently diagnosed with, or is being treated 
for, a chronic low back disability.  In this regard, a December 
2006 VA examination report notes a history of a few episodes of 
lumbar strain.  The examiner goes on to report that the Veteran's 
functional and physical examinations at the time of the 
examination are normal.  The examiner further reports that the 
Veteran has a history, and therefore a propensity for greater 
back injuries, but ultimately diagnoses the Veteran with lumbar 
strain, which had been resolved.

The Veteran's wife, a Registered Nurse, also submitted a 
statement in June 2008 with regards to his low back disability.  
The Veteran's wife noted that for the past 9 years, he suffered 
from a low back disability which prevented him from accomplishing 
basic household tasks that required lifting, carrying, shoveling, 
or bending for extended periods of time.  The Veteran's wife also 
noted that while the Veteran was in-service, his low back 
symptoms were usually exacerbated right before or after a 
physical training test.  The Veteran's wife last noted that she 
believed if his current job required him to use his back in a 
strenuous way, he would have more documentation of exacerbation 
of his low back disability.

The Board acknowledges the Veteran, and his wife, indicate he 
currently suffers from low back pain.  However, the Board notes 
that pain is not, in and of itself, a disability for the purposes 
of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic low back disability.  The Veteran 
has produced no competent evidence or medical opinion in support 
of his claim that he suffers from such a disability, and the 
great weight of the evidence included in the record weighs 
against granting the Veteran's claim.  Accordingly, the Veteran's 
claim for service connection must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


